DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20
as originally filed are currently pending and are considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, line 3 recites the limitation “at least partially” wherein the meaning is unclear. Specifically, how the generation of the award signal is at least partially based on the reward selection signal and not instead fully based on the reward selection signal is unclear. Additionally, questions arise as to what additional signals or factors may contribute to the generation of the award signal, as “at least partially” implies there are other contributing factors. Neither the specification nor the drawings set forth a clear and definite meaning for what “at least partially” means in the context of this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanson (US 20200352136 A1). 

Regarding claim 1, Hanson teaches:
a housing; (See ¶ 0019, lines 3-5, In various embodiments, the housing 105 may comprise one or more surfaces forming an exterior portion 110)
at least one imaging device associated with the housing and configured to capture an image and output an imaging signal corresponding to the captured image; (See ¶ 0042, lines 9-18, In various embodiments, the camera may determine x-y-z coordinates of each of the color blocks. The x-y-z coordinates may be tracked and stored over a period of time, for example 10 seconds. The microcontroller 215 may analyze the x-y-z coordinates to determine the specific position of the animal based on the x-y-z coordinates of the color blocks, and may determine the specific movements of the animal based on the x-y-z coordinates of the color blocks over the specified period of time) (See ¶ 0037, lines 2-4, The microcontroller 215 may receive and process communication signals from other components of the device 100) 
an audio output device associated with the housing and configured to receive an audio signal and produce a training sound responsively to the received audio signal; (See ¶ 0073, lines 2-4, the machine learning algorithm may receive the characteristic data from the device 100, operational data (e.g., the start signal to provide a cue)) (See ¶ 0023, lines 14-18, The interface device 115 may also emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform)
and a controller operably coupled to the at least one imaging device and the audio output device, (See ¶ 0036, lines 6-8, The microcontroller 215 may be programmed to initialize the interface device 115) (See ¶ 0023, lines 14 & 15, The interface device 115 may also emit an audio cue, via the speaker) (See ¶ 0042, lines 9-18, In various embodiments, the camera may determine x-y-z coordinates of each of the color blocks. The x-y-z coordinates may be tracked and stored over a period of time, for example 10 seconds. The microcontroller 215 may analyze the x-y-z coordinates to determine the specific position of the animal based on the x-y-z coordinates of the color blocks, and may determine the specific movements of the animal based on the x-y-z coordinates of the color blocks over the specified period of time) (See ¶ 0037, lines 2-4, The microcontroller 215 may receive and process communication signals from other components of the device 100)
the controller being configured to: initiate an animal training protocol; (See ¶ 0036, lines 18 & 19, the microcontroller 215 may initialize the data acquisition unit 135) (See ¶ 0054, lines 1-5, The data acquisition unit 135 may further comprise a processor that may be in communication with the image camera component. The processor may comprise a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions)
output the audio signal to the audio output device so the audio output device produces the training sound; (See ¶ 0063, lines 1-11, the device 100 may activate 300 via the microcontroller 215 or other processor. Activation 300 may comprise initializing the interface device 115, wherein activation 300 may be performed at set times or activation 300 may be performed at random times. In various embodiments, the data acquisition unit 135 may then perform recognition 305 to determine whether or not the animal is present. If the data acquisition unit 135 determines that the animal is present 305, then the interface device 115 may provide a cue 310, such as displaying a video and/or audio cue)
receive the imaging signal after outputting the audio signal; (See ¶ 0063, lines 12-16, After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position (posture) and/or movements of the animal)
analyze the received imaging signal to determine if an animal is present in the captured image in a defined position, (See ¶ 0063, lines 6-9, the data acquisition unit 135 may then perform recognition 305 to determine whether or not the animal is present)
the defined position comprising at least one of a defined location or a defined orientation; (See ¶ 0063, lines 13-15, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position (posture))
and output a reward signal to reward the animal if the animal is in the defined position in the captured image. (See ¶ 0063, lines 16-20, If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 or complimentary message via the interface device 115 and/or speaker)
Regarding claim 2, Hanson teaches:
at least one reward storage reservoir disposed in the housing and configured to store at least one reward and a reward distributer associated with the at least one reward storage reservoir and operably coupled to the controller (See ¶ 0032, lines 1-5, the treat dispenser 210 may comprise a chamber 240, a channel 250, and a motorized mechanism 245. The treat dispenser 210 may be configured to hold multiple edible objects and may be configured to dispense one or more edible objects at a time) (See ¶ 0036, lines 6-9, The microcontroller 215 may be programmed to initialize the interface device 115 (FIG. 1), store data received from the data acquisition unit 135, and operate the treat dispenser 210)
the housing having a reward opening formed therein, (See ¶ 0034, lines 10 & 11, where the channel 250 directs the treat out of the opening 120)
the controller being configured to output the reward signal to the reward distributer so the reward distributer distributes the at least one reward through the reward opening. (See ¶ 0032, lines 1-5, the treat dispenser 210 may comprise a chamber 240, a channel 250, and a motorized mechanism 245. The treat dispenser 210 may be configured to hold multiple edible objects and may be configured to dispense one or more edible objects at a time) (See ¶ 0036, lines 6-9, The microcontroller 215 may be programmed to initialize the interface device 115 (FIG. 1), store data received from the data acquisition unit 135, and operate the treat dispenser 210)
Regarding claim 5, Hanson teaches:
the at least one reward comprises at least one of a toy or an edible item. (See ¶ 0032, lines 1-5, the treat dispenser 210 may comprise a chamber 240, a channel 250, and a motorized mechanism 245. The treat dispenser 210 may be configured to hold multiple edible objects and may be configured to dispense one or more edible objects at a time)
Regarding claim 6, Hanson teaches:
the controller is configured to also output the reward signal to the audio output device so the audio output device produces a reward sound. (See ¶ 0063, lines 16-20, If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 or complimentary message via the interface device 115 and/or speaker)
Regarding claim 7, Hanson teaches:
the controller is configured to generate a reward sound signal based on a received sound signal and output the reward sound signal to the audio output device to produce the reward sound. (See ¶ 0063, lines 1-22, Referring to FIG. 3, in operation, the device 100 may activate 300 via the microcontroller 215 or other processor. Activation 300 may comprise initializing the interface device 115, wherein activation 300 may be performed at set times or activation 300 may be performed at random times. In various embodiments, the data acquisition unit 135 may then perform recognition 305 to determine whether or not the animal is present. If the data acquisition unit 135 determines that the animal is present 305, then the interface device 115 may provide a cue 310, such as displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position (posture) and/or movements of the animal. If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 or complimentary message via the interface device 115 and/or speaker. If the animal does not perform the instructed cue 325, then the device 100 may begin a new activation 300 as described above)
Regarding claim 8, Hanson teaches:
the controller is configured to receive a defined position image signal corresponding to the defined position and define the defined position based on the received defined position image signal. (See ¶ 0063, lines 6-15, In various embodiments, the data acquisition unit 135 may then perform recognition 305 to determine whether or not the animal is present. If the data acquisition unit 135 determines that the animal is present 305, then the interface device 115 may provide a cue 310, such as displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position (posture))
Regarding claim 9, Hanson teaches:
the controller is configured to receive the defined position image signal from at least one of the at least one imaging device or a remote imaging device. (See ¶ 0042, lines 9-18, In various embodiments, the camera may determine x-y-z coordinates of each of the color blocks. The x-y-z coordinates may be tracked and stored over a period of time, for example 10 seconds. The microcontroller 215 may analyze the x-y-z coordinates to determine the specific position of the animal based on the x-y-z coordinates of the color blocks, and may determine the specific movements of the animal based on the x-y-z coordinates of the color blocks over the specified period of time) (See ¶ 0037, lines 2-4, The microcontroller 215 may receive and process communication signals from other components of the device 100)
Regarding claim 10, Hanson teaches:
a communication module operably coupled to the controller and configured to receive signals from a remote device, (See ¶ 0035, lines 1-10, in various embodiments, the device 100 may further comprise a wireless communicator 220. In an exemplary embodiment, the device 100 may comprise one or more wireless communicators 220. The wireless communicator 220 may send and receive wireless signals. In one embodiment, the wireless communicator 220 communicates, via the wireless signals, with the interface device 115 (FIG. 1). The wireless communicator 220 may also communicate, via wireless signals, with a remote access device 715) (See ¶ 0073, lines 1-5, In an exemplary embodiment, and referring to FIG. 8, the machine learning algorithm may receive the characteristic data from the device 100, operational data (e.g., the start signal to provide a cue) and/or feedback data from the access device 715)
output received signals from the remote device to the controller, (See ¶ 0035, lines 1-10, in various embodiments, the device 100 may further comprise a wireless communicator 220. In an exemplary embodiment, the device 100 may comprise one or more wireless communicators 220. The wireless communicator 220 may send and receive wireless signals. In one embodiment, the wireless communicator 220 communicates, via the wireless signals, with the interface device 115 (FIG. 1). The wireless communicator 220 may also communicate, via wireless signals, with a remote access device 715)
receive controller signals from the controller, (See ¶ 0036, lines 15-18, In one embodiment, the microcontroller 215 may be programmed to initialize the interface device 115 via a wireless communicator 220)
and output the received controller signals to the remote device. (See ¶ 0035, lines 1-10, in various embodiments, the device 100 may further comprise a wireless communicator 220. In an exemplary embodiment, the device 100 may comprise one or more wireless communicators 220. The wireless communicator 220 may send and receive wireless signals. In one embodiment, the wireless communicator 220 communicates, via the wireless signals, with the interface device 115 (FIG. 1). The wireless communicator 220 may also communicate, via wireless signals, with a remote access device 715)
Regarding claim 11, Hanson teaches:
the controller is configured to also output the reward signal to the remote device via the communication module. (See ¶ 0035, lines 1-10, in various embodiments, the device 100 may further comprise a wireless communicator 220. In an exemplary embodiment, the device 100 may comprise one or more wireless communicators 220. The wireless communicator 220 may send and receive wireless signals. In one embodiment, the wireless communicator 220 communicates, via the wireless signals, with the interface device 115 (FIG. 1). The wireless communicator 220 may also communicate, via wireless signals, with a remote access device 715) (See ¶ 0063, lines 16-20, If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 or complimentary message via the interface device 115 and/or speaker)
Regarding claim 12, Hanson teaches:
the at least one imaging device is operably coupled to the communication module and the communication module is configured to receive the imaging signal and output the received imaging signal to the remote device. (See ¶ 0035, lines 1-10, in various embodiments, the device 100 may further comprise a wireless communicator 220. In an exemplary embodiment, the device 100 may comprise one or more wireless communicators 220. The wireless communicator 220 may send and receive wireless signals. In one embodiment, the wireless communicator 220 communicates, via the wireless signals, with the interface device 115 (FIG. 1). The wireless communicator 220 may also communicate, via wireless signals, with a remote access device 715) (See ¶ 0023, lines 22-25, the interface device 115 comprises a camera (not shown) communicatively coupled to the screen 140 and/or speaker. In various embodiments, the interface device 115 comprises a communication unit)
Regarding claim 13, Hanson teaches:
the communication module is configured to wirelessly receive signals from the remote device and wirelessly output the received controller signals to the remote device. (See ¶ 0035, lines 1-10, in various embodiments, the device 100 may further comprise a wireless communicator 220. In an exemplary embodiment, the device 100 may comprise one or more wireless communicators 220. The wireless communicator 220 may send and receive wireless signals. In one embodiment, the wireless communicator 220 communicates, via the wireless signals, with the interface device 115 (FIG. 1). The wireless communicator 220 may also communicate, via wireless signals, with a remote access device 715)
Regarding claim 14, Hanson teaches:
the at least one imaging device comprises at least one of an optical camera and a thermal camera. (See ¶ 0044, lines 1-9, The data acquisition unit 135 may comprise a depth sensor, for example a depth camera, using an infrared (IR) projector and a monochrome CMOS (complementary metal oxide semiconductor) sensor. For example, the infrared projector may project a pattern of infrared light and the distortion, which is caused when the pattern becomes distorted by light, is read by the depth camera. The depth camera may then analyze the IR patterns to build a 3-D map of the room and all objects within it)
Regarding claim 15, Hanson teaches:
the controller is further configured to determine the animal is not in the defined position in the captured image and output a corrective signal responsively to determining the animal is not in the defined position. (See ¶ 0063, lines 1-19, the device 100 may activate 300 via the microcontroller 215 or other processor. Activation 300 may comprise initializing the interface device 115, wherein activation 300 may be performed at set times or activation 300 may be performed at random times. In various embodiments, the data acquisition unit 135 may then perform recognition 305 to determine whether or not the animal is present. If the data acquisition unit 135 determines that the animal is present 305, then the interface device 115 may provide a cue 310, such as displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position (posture) and/or movements of the animal. If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 or complimentary message via the interface device 115 and/or speaker)
Regarding claim 16, Hanson teaches:
the controller is configured to wait a defined training time period after outputting the audio signal to the output device before outputting the corrective signal. (See ¶ 0082, lines 19-21, In various embodiments, the device 100 may incorporate the learned data into the microcontroller 215) (See ¶ 0083, lines 1-4, the device 100 may be configured to analyze some combination of characteristic data of the animal in order to determine the optimum time frame for interaction)
Regarding claim 17, Hanson teaches:
the controller is configured to output the corrective signal to the audio output device and the audio output device is configured to produce a corrective sound responsively to receiving the corrective signal. (See ¶ 0063, lines 1-22, Referring to FIG. 3, in operation, the device 100 may activate 300 via the microcontroller 215 or other processor. Activation 300 may comprise initializing the interface device 115, wherein activation 300 may be performed at set times or activation 300 may be performed at random times. In various embodiments, the data acquisition unit 135 may then perform recognition 305 to determine whether or not the animal is present. If the data acquisition unit 135 determines that the animal is present 305, then the interface device 115 may provide a cue 310, such as displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position (posture) and/or movements of the animal. If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 or complimentary message via the interface device 115 and/or speaker. If the animal does not perform the instructed cue 325, then the device 100 may begin a new activation 300 as described above)
Regarding claim 19, Hanson teaches:
the controller is further configured to analyze the imaging signal to determine if a defined object is in the captured image and only output the reward signal if the animal is in the defined position in the captured image and the defined object is in the captured image. (See ¶ 0063, lines 6-15, In various embodiments, the data acquisition unit 135 may then perform recognition 305 to determine whether or not the animal is present. If the data acquisition unit 135 determines that the animal is present 305, then the interface device 115 may provide a cue 310, such as displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position (posture))
Regarding claim 20, Hanson teaches:
the captured image is a single image capture. (See ¶ 0049, lines 1-2, The data acquisition unit 135 may comprise an image camera component)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 20200352136 A1), in view of Hu (US 10398127 B2).

Regarding claim 3, Hanson discloses the device of claim 2, however Hanson fails to explicitly state wherein the at least one reward storage reservoir comprises a plurality of reward storage reservoirs, each of the reward storage reservoirs being configured to store a specific reward type therein.
Hu teaches:
the at least one reward storage reservoir comprises a plurality of reward storage reservoirs, (See col 10, lines 45-47, the feeding device 22 can comprise a first container 301 and a second container 302)
each of the reward storage reservoirs being configured to store a specific reward type therein. (See col 10, lines 54-55, The containers 301,302 can contain different types of pet food relative to each other)
Therefore, it would have been obvious to one of ordinary skill in the art of dispensing devices for animals before the effective filing date of the claimed invention to have modified the invention of Hanson to substitute the multiple storage reservoirs that each store specific reward types of Hu to provide a training device that is able to output more than one reward type. In substituting the multiple storage reservoirs, the trainer gains flexibility with respect to differentiating the successful following of specific commands by the animal with specific treats, which further solidifies the training. 
Regarding claim 4, Hanson and Hu disclose the device of claim 3, however Hanson fails to explicitly state each of the reward storage reservoirs is coupled to a reward chute that is coupled to the reward opening.
Hu teaches:
each of the reward storage reservoirs is coupled to a reward chute that is coupled to the reward opening. (See Fig. 3, depiction of a reward chute coupled to the disposing structure 225 and containers 301, 302)
Therefore, it would have been obvious to one of ordinary skill in the art of dispensing devices for animals before the effective filing date of the claimed invention to have modified the invention of Hanson to substitute the reward chute of Hu to provide a training device that is able to output more than one reward type through a reward chute. In substituting the reward chute which is coupled to both storage reservoirs, the device is able to dispense two different outputs to the same reward opening, which improves the ease of use of the device for the trainer as well as the animal. 
Regarding claim 18, Hanson discloses the device of claim 1, however Hanson fails to explicitly state the controller is further configured to receive a reward selection signal corresponding to a specific reward and generate the reward signal to correspond to the specific reward based at least partially on the received reward selection signal.
Hu teaches: 
the controller is further configured to receive a reward selection signal corresponding to a specific reward and generate the reward signal to correspond to the specific reward based at least partially on the received reward selection signal. (See col 10, lines 59-65, the dispensing structure 225 can dispense at least a portion of the pet food stored in a selected container according to a feeding program established by the pet owner 12 and/or the cloud database 23. The feeding program can specify a plurality of feedings, and each feeding can be associated with a feeding parameter that is at least one of a day, a time, a container, a type of food, and an amount)
Therefore, it would have been obvious to one of ordinary skill in the art of dispensing devices for animals before the effective filing date of the claimed invention to have modified the invention of Hanson to substitute the feeding program and multiple storage reservoirs of Hu to provide a training device which dictates the dispersion of more than one treat type. In substituting the feeding program and multiple storage reservoirs, the device is able to dispense one of multiple outputs depending on the corresponding selection signal, which adds flexibility with respect to differentiating the successful following of specific commands by the animal with specific treats, further solidifying the training.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mundell, US 2021/0153456 A1, discusses a training apparatus and method for feeding animals during training. 
Honchariw, US 2019/0357497 A1, discusses a method for autonomously training an animal. 
Maddox, US 2003/0154930 A1, discusses an automatic positive behavior reinforcement trainer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER THOMAS CALLAWAY whose telephone number is (571)272- 3512. The examiner can normally be reached 8am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.T.C./ 
Examiner, Art Unit 4186
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642